Mahoney, P. J., and Herlihy, J., dissent and vote to affirm in the following memorandum by Herlihy, J. Herlihy, J. (dissenting).
It is alleged that from May 30, 1974 to March 22, 1978 the petitioner, as an Assistant District Tax Supervisor, Grade 27, was in charge of the administration of the Suffolk County District Office of the Department of Taxation and Finance. At first the office was classified as a branch of another office; however, as of October, 1977 it was classified as a district office, and soon after the position of District Supervisor, Grade 31, was classified to head the office. On March 22, 1978, someone other than the petitioner was appointed to the new position in that office. The pertinent part of subdivision 4 of section 132 of the Civil Service Law is as follows: "4. When a position allocated to a salary grade in section one hundred thirty of this chapter is reclassified to a title allocated to a higher salary grade, and the president finds that such reclassification represents no substantial change in duties and responsibilities from those associated with the former title, the incumbent thereof may continue to serve in such position without further examination, and his salary in this *1028new title shall be determined in accordance with the provisions of this section.” Special Term noted that there had been no hearing held by the respondents and that the question of whether or not the reclassification created a substantial change in the duties and responsibilities formerly held by petitioner in carrying out his title involved to some extent issues of credibility. The evidence is documentary and none is conclusive. Upon the respondents’ motion for permission to appeal, it was contended that the order of Special Term was erroneous because "it ordered a trial of a factual issue which is irrelevant to the outcome of this proceeding”. There appears to be some inconsistency in court decisions relating to determinations of the Civil Service Commission. In Matter of Averack v Poston (43 AD2d 657), the issue on appeal was somewhat similar to the present case and a finding was made by Special Term following a trial of the issues. In Matter of Coyle v New York State Civ. Serv. Comm. (50 AD2d 645), Special Term found that there was no adequate basis in the record for denying petitioner’s application. It does not appear from the record that the issue raised herein was argued on those appeals, to wit, that the appeal pursuant to section 120 of the Civil Service Law is conclusive and reversible only to the extent that it is arbitrary, capricious or erroneous as a matter of law. (See Matter of Mallia v Connelie, 76 AD2d 1030; Matter of Sauer v Connelie, 71 AD2d 770, 772.) In our opinion, on the present record, Special Term was correct in directing a trial of a particular issue raised pursuant to subdivision 4 of section 132 of the Civil Service Law entitled Reallocations; Adjustments of Salaries. Subdivision 1 of section 120 gives the Director of Classification and Compensation Division "the power to designate an officer or employee of the division to conduct a hearing with reference to any application for such reclassification or reallocation and to report to the director thereon”. From the record it is apparent that the director did not order a hearing and the Civil Service Commission found "insufficient basis to support the appeal” and confirmed. The record contains a report from the special assistant to the commission, which, in part, states: "The evidence is conflicting, and both the statements of Mr. Blumenthal and the agency are suspect”. Special Term found this to be a triable issue of fact. Since the director found no necessity for a hearing, which was confirmed by the commission, the court should not direct the commission to conduct such a hearing. Under such circumstances and in view of the wording of section 120, Special Term, in such limited circumstance, was correct in ordering a trial in the Supreme Court to determine "the factual issue of whether there was a 'substantial change in duties and responsibilities’ in the position of the Petitioner as those terms are used in Section 132-4 of the Civil Service Law”. The order should be affirmed.